Exhibit 10.84
FIRST AMENDMENT TO
$10,000,000 CREDIT FACILITY
AMENDED AND RESTATED CREDIT AGREEMENT
As of January 13, 2010
by and among
AKORN, INC. and AKORN (NEW JERSEY), INC.,
as Borrowers,
THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES
EJ FUNDS LP
for itself, as a Lender and as the Agent for all Lenders,
THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
as Lenders
(amending the Amended and Restated Credit Agreement
dated as of August 17, 2009)

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This First Amendment to the Amended and Restated Credit Agreement (this
“Amendment”) is entered into as of January 13, 2010, by and among Akorn, Inc., a
Louisiana corporation (“Akorn”), Akorn (New Jersey), Inc., an Illinois
corporation (“Akorn NJ”; together with Akorn, each a “Borrower” and together the
“Borrowers”), the other Persons party hereto that are now or hereafter
designated as a “Credit Party”, EJ Funds LP, a Delaware limited partnership
(successor to General Electric Capital Corporation, a Delaware corporation (“GE
Capital”) and herein, in its individual capacity, “EJ Funds”) as Agent for the
several financial institutions from time to time party to this Agreement
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender, and such Lenders.
W I T N E S S E T H:
     WHEREAS, Borrowers the Agent and each of the Lenders are parties to that
Amended and Restated Credit Agreement dated August 17, 2009 (the “Credit
Amendment”);
     WHEREAS, the Lenders have agreed to amend the Credit Agreement to reflect
certain modifications to the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. Definitions. Capitalized terms used and not otherwise defined in
this First Amendment are used as defined in the Credit Agreement.
          2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:
          a) Section 4.1 is hereby amended by deleting the last sentence thereof
in its entirety and substituting in lieu thereof the following: “Upon request of
the Agent, the Borrowers shall make available to the Agent and each Lender in
detail reasonably satisfactory to the Agent and the Lenders:”.
          b) Subsections 4.1(a)-(c) are amended by eliminating the first phrase
of each subsection.
          c) Section 4.2. is hereby amended by eliminating it in its entirety
and replacing it with: “Certificates; Other Information. Upon request of the
Agent, the Borrowers shall make available to the Agent and each Lender in detail
reasonably satisfactory to the Agent and the Lenders:”.
          d) Subsections 4.2(a)-(f) and (l)-(n) are amended by eliminating the
first phrase of each subsection.
          e) Subsection 4.2(g) is amended by eliminating the first phrase of the
subsection and by eliminating the last phrase of the subsection.

 



--------------------------------------------------------------------------------



 



          f) Subsection 4.2(h) is amended by eliminating it in its entirety and
replacing it with: “upon request of the Agent;”.
          g) Subsections 4.2 (i) and (j) are amended by eliminating the first
phrase of each subsection, and replacing it with: “upon request of the Agent;”.
          h) Section 6.1 is hereby deleted in its entirety.
          i) Section 6.2 is hereby deleted in its entirety.
          j) Section 6.3 is hereby amended and restated as follows, “Minimum
Liquidity. The Credit Parties shall maintain positive Liquidity at all times on
or after April 1, 2010. “Liquidity” shall be calculated in the manner set forth
in Exhibit 4.2(b).
          k) Section 11.1 is amended by eliminating “EBITDA” and “Fixed Charge
Coverage Ratio” from the Defined Terms.
          l) Exhibit 4.2(b) Compliance Certificate is hereby deleted in its
entirety and replaced with the attached Amended Exhibit 4.2(b).
          m) Subsection 9.18 is hereby amended to reflect that any legal action
or proceeding with respect to any Loan Document or this Amendment may be brought
in the courts of the State of Illinois, or of the United States of America for
the Northern District of Illinois.
          3. Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent:
               a. Loan Documents. Each Borrower, each Lender and the Agent shall
have signed a counterpart of this First Amendment (whether the same or different
counterparts) and shall have delivered the same to the Agent.
               b. Closing Documents. The Agent shall have received all documents
required by this First Amendment satisfactory in form and substance to the Agent
in its exclusive discretion.
               c. Waivers. The Lenders and the Agent hereby waive each and every
Event of Default existing or occurring on or before this Amendment Effective
Date and any event, fact or circumstance which could have constituted an Event
of Default under the Credit Agreement or any other Loan Document, all of which
are being waived in connection with this First Amendment.
          4. Choice of Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.
          5. Full Force and Effect. Except as specifically amended or waived
hereby, all of the terms and conditions of the Credit Agreement shall remain in
full force and effect.
          6. Counterparts; Electronic Signatures. This Amendment may be executed
in any number of counterparts, each of which shall constitute an original, but
all of which taken

 



--------------------------------------------------------------------------------



 



together shall constitute one and the same agreement. The Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
          7. Headings. Section headings used herein are for convenience only and
are not to affect the construction of or be taken into consideration in
interpreting this Amendment.
Signatures on Following Pages

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  AKORN, INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
           

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  AKORN (NEW JERSEY), INC.    
 
           
 
  By:        
 
  Title:  
 
   
 
           

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

                  EJ FUNDS LP, as the Agent and as a Lender    
 
  By:   EJ Financial Enterprises, Inc.    
 
  Its:   General Partner    
 
           
 
  By:        
 
     
 
John N. Kapoor    
 
      President    

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.2(b)
COMPLIANCE CERTIFICATE
Akorn, Inc.
Date:           , 20___
     This Compliance Certificate (this “Certificate”) is given by Akorn, Inc., a
Louisiana corporation (the “Borrower Representative”), pursuant to subsection
4.2(b) of that certain Amended and Restated Credit Agreement dated as of
August 17, 2009 among Borrower Representative, Akorn (New Jersey), Inc.
(together with Borrower Representative, the “Borrowers”), the other Credit
Parties party thereto, EJ Funds LP, as administrative agent (in such capacity,
“Agent”), and as a Lender, and the additional Lenders party thereto (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
     The officer executing this Certificate is a Responsible Officer of the
Borrower Representative and as such is duly authorized to execute and deliver
this Certificate on behalf of Borrowers. By executing this Certificate, such
officer hereby certifies to Agent and Lenders on behalf of Borrowers, that:
     (a) the financial statements delivered with this Certificate in accordance
with subsection 4.1(a), 4.1(b) and/or 4.1(c) of the Credit Agreement are correct
and complete in all material respects and fairly present, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Borrowers and their Subsidiaries as of the dates of and for the
periods covered by such financial statements (subject, in the case of interim
financial statements, to normal year-end adjustments and the absence of footnote
disclosure);
     (b) to the best of such officer’s knowledge, each Credit Party and each of
their Subsidiaries, during the period covered by such financial statements, has
observed and performed all of their respective covenants and other agreements in
the Credit Agreement and the other Loan Documents to be observed, performed or
satisfied by them, and such officer had not obtained knowledge of any Default or
Event of Default [except as specified on the written attachment hereto];
     (c) if the date as of the date of this Certificate is on or after April 1,
2010, Exhibit A hereto is a correct calculation of each of the financial
covenants contained in Article VI of the Credit Agreement; and
     (d) since the Closing Date and except as disclosed in prior Compliance
Certificates delivered to Agent, no Credit Party and no Subsidiary of any Credit
Party has:
1. changed its legal name, identity, jurisdiction of incorporation, organization
or formation or organizational structure or formed or acquired any Subsidiary
except as follows:                                          
                     ;

 



--------------------------------------------------------------------------------



 



2. acquired the assets of, or merged or consolidated with or into, any Person,
except as follows:                                          
                     ; or
3. changed its address or otherwise relocated, acquired fee simple title to any
real property or entered into any real property leases, except as follows:
                                                              
                                          .
     IN WITNESS WHEREOF, Borrower Representative has caused this Certificate to
be executed by one of its Responsible Officers this ___day of
                    , 20___.

                  AKORN, INC., as Borrower         Representative    
 
           
 
  By:        
 
  Its:        
 
     
 
   

Note: Unless otherwise specified, all financial covenants are calculated for
Borrowers and their Subsidiaries on a consolidated basis in accordance with GAAP
and all calculations are without duplication.

 



--------------------------------------------------------------------------------



 



Covenant 6.3 Minimum Liquidity
For purposes of Covenant 6.3, Liquidity is defined as follows:

         
The “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate)
then in effect from time to time
  $    
 
               
Less: Such Reserves as may be imposed by Agent in its reasonable credit judgment
but not reflected in the Borrowing Base Certificate
  $    
 
               
Plus: Available cash and Cash Equivalents in bank accounts and investment
accounts in which the Agent has a first priority perfected Lien
  $    
 
               
Less: The aggregate outstanding principal amount of the Revolving Credit
Exposure:
  $    
 
               
Liquidity as of the date of measurement
  $    
 
               
Required Minimum Liquidity
  $    
 
               
In Compliance
  Yes/No

 



--------------------------------------------------------------------------------



 



Covenant 6.4 Maximum Capital Expenditures
For purposes of Covenant 6.4, Capital Expenditures are defined as follows:

         
The aggregate of all expenditures and obligations, for the relevant test period
set forth in Section 6.4 of the Credit Agreement, which should be capitalized
under GAAP
  $    
 
               
Less: Net Proceeds from Dispositions and/or Events of Loss which Borrower is
permitted to reinvest pursuant to subsection 1.8(c) and which are included above
       
 
               
Less: To the extent included above, expenditures financed with cash proceeds
from Excluded Equity Issuances
       
 
               
Capital Expenditures
       
 
               
Permitted Capital Expenditures (including carry forward of $______ from prior
period)
       
 
               
In Compliance
  Yes/No

 